Fletcher, J.,
delivered the opinion of the court.
This case originated in the court of a justice of the peace and was appealed to the circuit court. In that court it was agreed *232between tbe district attorney and tbe counsel for the defendant that the case should be continued. This agreement was reported to the circuit judge, who made an entry to that effect on the trial docket. Thereupon the defendant was notified by her attorney that she could go home, and that she would not be needed until the next term of court, and the .witnesses were discharged. It seems that the.district attorney, in making this agreement, acted under a misapprehension as to the attitude of counsel. The circuit judge, for reasons satisfactory to himself, set aside the order of continuance within two hours after it was' made, and promptly notified defendant’s counsel that the case would be tried at that term of court. It appears that the attorneys made a reasonable effort to get word to their client, but failed to do so> and on the last day of the term, some week and a half after the order of continuance was set aside, appellant’s case was called, the appeal dismissed, and a writ of procedendo issued to the justice’s court.
We are not able to resist the conclusion that injustice was done the appellant by this proceeding. Her attorneys show that they were unfamiliar with her place of residence, and both the mails and the telephone were employed in a vain effort to get into communication with her. We think the justice of the cause demands that the case be reinstated and tried on its merits.

Reversed and remanded.